Citation Nr: 1620818	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985 and from April 2008 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On February 23, 2016, the AOJ sent the Veteran notice that he was scheduled for a Board hearing via live videoconference at the RO on March 23, 2016.  On March 13, 2016, the Veteran requested a rescheduled hearing because he would be unable to attend the scheduled hearing due to work commitments out of town.  Although the Veteran's request for a rescheduled hearing was not received a full two weeks prior to the hearing date, the Board finds he was not provided notice at least thirty days in advance of the scheduled hearing date because the month of February does not have thirty days.  See 38 C.F.R. §§ 19.76; 20.704(c).  Therefore, the untimeliness of the request to reschedule is waived, and a hearing must be rescheduled because good cause has been shown.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing.  A copy of the notice provided to the Veteran of the date and time of the hearing must be included in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

